Filed pursuant to Rule 424(b)(3) Registration No. 333-163675 PROSPECTUS IVANY MINING, INC. 10,990,400 SHARES OF COMMON STOCK PUBLIC OFFERING The selling shareholders named in this prospectus are offering up all the shares of common stock being registered by this prospectus. The selling shareholders are registering in this prospectus 5,495,200 shares of common stock issued to them in private placements, as well as 5,495,200 shares of common stock underlying the warrants also issued to the selling shareholders in those private placements. We will not receive any proceeds from the sale of shares in this offering. We have not made any arrangements for the sale of these securities. Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by the NASD, under the symbol “IVNM”. The OTCBB is a network of security dealers who buy and sell stock.The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. As a result, the actual price of the stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price will thus be determined by market factors and the independent decisions of the selling shareholders. On December 9, 2009, the last sale price of our common stock as reported by the OTCBB was $0.20per share. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled "Risk Factors" on pages 8-15. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is: December 30, 2009 2 Table of Contents Table of Contents Page Summary 6 Risk Factors 7 Risks Related To Our Financial Condition and Business Model 7 If we do not obtain additional financing, our business plan will be delayed and our business will not survive. 7 Because we have our planned exploration activities have not been completed, we face a high risk of business failure. 8 If we are unable to generate significant revenues from our operations, the business will fail. 8 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 8 Because we are an exploration stage company, there is no assurance that commercially exploitable reserves of minerals exist on any property interests that we own or may acquire or that we will be able to profitably recover any reserves which do exist. 8 Because future exploration activities are subject to political, economic and other uncertainties, situations may arise that could have a significantly adverse material impact on us. 9 Because of the unique difficulties and uncertainties inherent in mineral exploration business, we face a high risk of business failure. 9 Our due diligence activities with respect to current and future property interests cannot assure that these properties will ultimately prove to be commercially viable. 9 In the event that we are unable to successfully compete within the mineral exploration business, we may not be able to achieve profitable operations. 10 Due to numerous factors beyond our control which could affect the marketability of minerals including the market price for such minerals, we may have difficulty selling any minerals if commercially viable deposits are found to exist. 10 Because of the speculative nature of exploration for minerals, there is substantial risk that our business will fail. 10 Because certain stockholders in management control or have the ability to exert significant influence over the voting power of our capital stock, the ability of stockholders to exert influence over our policies and management may be limited. 10 Because executive management is free to devote time to other ventures, shareholders may not agree with their allocation of time. 11 Because our auditor has raised substantial doubt about our ability to continue as a going concern, our business has a high risk of failure. 11 Because executive management is free to devote time to other ventures, shareholders may not agree with their allocation of time. 11 Risks Related To Legal Uncertainty 11 If we do discover commercially exploitable reserves of minerals on our mineral claims and/or on any additional property interests that we may acquire, property disputes may prevent us from recovering those reserves in a timely and profitable manner, or at all. 11 Because we do not plan to secure any title insurance in the future, we are vulnerable to loss of title. 12 4 Table of Contents Because our operations will be subject to various governmental regulations and environmental risks, we may incur substantial costs to remain in compliance. 12 Risks Related To This Offering 13 Because this registration statement does not render professional advice, investors should retain their own advisors regarding certain federal income tax and other considerations regarding this report. 13 Because of new legislation, including the Sarbanes-Oxley Act of 2002, we may be unable to retain or attract officers and directors. 13 Because the market may respond to our business operations and that of our competitors, our stock price will likely be volatile. 13 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 14 Because our common stock is quoted on the over-the-counter bulletin board administered by the NASD and is subject to the “Penny Stock” rules, the level of trading activity in our stock may be reduced. 14 Forward-Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 15 Dilution 15 Selling Shareholders 15 Plan of Distribution 15 Description of Securities 17 Interest of Named Experts and Counsel 18 Description of Business 20 Description of Property 30 Legal Proceedings 34 Market for Common Equity and Related Stockholder Matters 34 Financial Statements 36 Plan of Operations 37 Changes in and Disagreements with Accountants 41 Directors and Executive Officers 42 Executive Compensation 42 Security Ownership of Certain Beneficial Owners and Management 44 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 45 Certain Relationships and Related Transactions 45 Available Information 46 Dealer Prospectus Delivery Obligation 46 Other Expenses of Issuance and Distribution 47 Indemnification of Directors and Officers 47 Recent Sales of Unregistered Securities 48 Table of Exhibits 50 Undertakings 50 Signatures 51 5 Table of Contents Summary Ivany Mining, Inc. The Company Our predecessor entity was originally incorporated as a Nevada corporation on April 23, 1990.By way of merger, we became an entity incorporated under the laws of the State of Delaware on July 13, 1999.On July 18, 2007, we changed our name to Ivany Mining, Inc. and commenced out current business operations in the field of mineral exploration and development. We are a Canadian-based exploration stage company engaged in the exploration and planning the development of mineral properties in Canada and around the world.We are focused on the strategic acquisition and development of uranium, diamond, base metals, and precious metal properties on a worldwide basis.Our long-term objective is to become a sustainable mid-tier base & precious metal producer in Canada & Cambodia, to the benefit of all stakeholders, in a socially and environmentally responsible manner.Our overall strategy is to rapidly advance our recently acquired/optioned base & precious metal exploration properties. Additional exploration of our mineral claims is required before a final determination as to their viability can be made.The existence of commercially exploitable mineral deposits in our mineral claims is not fully known at the present time and we will not be able to ascertain such information until we receive and evaluate the results of our ongoing exploration programs. Our principal office is located at 8720-A Rue Du Frost, St. Leonard, Quebec, Canada, H1P 2Z5. Our fiscal year end is June 30. The Offering Securities Being Offered Up to 10,990,400 shares of our common stock, including 5,495,200 shares of common stock issued to the selling shareholders in private placements, as well as 5,495,200 shares of common stock underlying the warrants also issued to the selling shareholders in private placements Offering Price and Alternative Plan of Distribution All shares being offered are being sold by existing shareholders without our involvement, so the actual price of the stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price will thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 37,031,877 shares of our common stock are issued and outstanding as of December 10, 2009. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. 6 Table of Contents Summary Financial Information Balance Sheet Data Fiscal Year Ended June 30, 2009 (audited) Fiscal Year Ended June 30, 2008 (audited) Cash Total Assets Liabilities Total Stockholder’s Equity $ 455,250 458,549 106,636 357,913 $ 102,983 108,289 17,686 90,603 Statement of Operations Revenue Net Loss for Reporting Period $ $ 0 520,690 $ $ 0 2,631,422 Risk Factors You should consider each of the following risk factors and any other information set forth herein and in our reports filed with the SEC, including our financial statements and related notes, in evaluating our business and prospects. The risks and uncertainties described below are not the only ones that impact on our operations and business. Additional risks and uncertainties not presently known to us, or that we currently consider immaterial, may also impair our business or operations. If any of the following risks actually occur, our business and financial results or prospects could be harmed. In that case, the value of the Common Stock could decline. Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing, our business plan will be delayed and our business not survive. As of the date of this Offering Memorandum, we have had limited working capital and will require significant additional cash to complete the development of our business plan. Our business plan calls for ongoing expenses in connection with seeking and developing mineral exploration opportunities.Management believes that the company’s cash on hand and other existing financial resource, may not be sufficient to fund capital and operating requirements through such time as we are able to complete our business plan. Accordingly, we may desire to seek additional financing to fund our operations in the future. Such additional funds may be raised through the issuance of equity, debt, convertible debt or similar securities that may have rights or preferences senior to those of the shares.
